X2»   0~' f~r;


                                                                              No. 73667-1-1/2


privacy rights in his messages on that cell phone requires appointment of

counsel and a reference hearing. Accordingly, we transfer the petition to the

superior court for appointment of counsel to represent Parker on the illegal

search and seizure issue only. The court shall also conduct a reference hearing

pursuant to RAP 16.12, enter findings of fact, and transmit such findings to this

court for further action. We otherwise dismiss the petition.1

       The State charged Parker with 11 offenses. Most of the offenses involved

J.H. as the alleged victim. Parker allegedly assaulted and kidnapped J.H. and

committed the crimes of promoting prostitution and human trafficking while acting

as her pimp. These charges were accompanied by firearm allegations.

       After a lengthy trial, the jury convicted Parker of all charges. The jury also

found by special verdict that he was armed with a firearm. The trial court

sentenced him accordingly.

       Parker appeals.

       He subsequently filed a personal restraint petition. Division Two of this

court consolidated his petition for decision with this appeal. As of the filing of this

decision, no counsel represents Parker for his personal restraint petition.

                   INEFFECTIVE ASSISTANCE OF COUNSEL

       Parker argues that his counsel provided ineffective assistance of counsel

due to two alleged conflicts of interest. We disagree.




       1We deny, without prejudice, the State's Motion to File Supplemental
Appendices to its PRP Response dated September 10, 2015. The State may
renew this motion in the superior court for purposes of the reference hearing on
the issue of the illegal search and seizure only.
No. 73667-1-1/3


       Both the federal and state constitutions provide the right to counsel.2 The

right to counsel includes the right to effective assistance of counsel.3 This also

includes the right to counsel free from conflicts of interest.4

       The defendant bears the burden to show that an actual conflict of interest

adversely affected counsel's performance.5 The mere possibility of a conflict of

interest does not warrant reversal.6 Instead, the defendant must demonstrate an

"actual" conflict of interests, a situation where "'counsel actively represented

conflicting interests.'"7

        "'Whether the circumstances demonstrate a conflict under ethical rules is

a question of law, which is reviewed de novo.'"8

       Here, Parker argues that his attorney had two conflicts of interests.

Because Parker fails to show that either alleged conflict was an actual conflict of

interest, we hold that he fails in his burden to show ineffective assistance of

counsel.




       2 U.S. Const, amend. VI; Const, art. I, § 22.

       3 Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984); State v. Crawford. 159 Wn.2d 86, 97, 147 P.3d 1288 (2006).

       4 State v. Dhaliwal. 150 Wn.2d 559, 566, 79 P.3d 432 (2003).

       5 jd, at 573.

       6id,

       7 jd, (quoting Cuvler v. Sullivan. 446 U.S. 335, 350, 100 S. Ct. 1708, 64 L.
Ed. 2d 333 (1980)).

        8 State v. Reeder. 181 Wn. App. 897, 908, 330 P.3d 786, review granted
in part. 337 P.3d 325 (2014) (quoting State v. Regan. 143 Wn. App. 419, 428,
177 P.3d 783 (2008)).
No. 73667-1-1/4



                             Representation of Other Clients

        Parker first argues that his counsel's representation of other clients

created an actual conflict of interest. We disagree.

        Under RPC 1.7(a), "a lawyer shall not represent a client if the

representation involves a concurrent conflict of interest. A concurrent conflict of

interest exists if:

        (1) the representation of one client will be directly adverse to
        another client; or

        (2) there is a significant risk that the representation of one or more
        clients will be materially limited by the lawyer's responsibilities to
        another client, a former client or a third person or by a personal
        interest of the lawyer."191

        The legal practice of Parker's defense counsel at trial included estate

planning and advice to several non-profits. As part of this practice, counsel

recommended that his clients donate to certain charities. One charity that he

recommended was a non-profit that Officer Taylor, the State's expert witness at

trial, had helped to create. After learning that a different police officer had

allegedly embezzled funds from the non-profit, Parker's counsel stopped advising

his clients to donate to the non-profit.

        Here, the trial court noted that it failed to see how the alleged conflict

would be an actual conflict of interest or impede counsel's ability to cross-

examine the State's expert witness. In response, Parker's counsel argued that it

would create the appearance of a conflict of interest, or the appearance that he




        9 RPC 1.7(a).
No. 73667-1-1/5



was not vigorously cross-examining the witness. But he conceded that it would

not be an actual conflict of interest.


       We conclude that Parker's counsel did not have any actual conflict of

interest. His description of events fully supports that there was no actual conflict

of interest, as does his candid representation to the court. We need not decide

whether there was any apparent conflict of interest because that is not the

material standard.


       None of counsel's clients was connected to the present case. And

counsel had advised his clients to stop donating to the non-profit connected to

the witness at trial. The fact that he had formerly advised clients to donate

money to an organization with which this witness was involved fails to create an

actual conflict of interest. There simply is no showing that counsel's

representation of other clients had any directly adverse impact on representing

Parker.

       We note that Parker's counsel extensively cross-examined Officer Taylor

at trial. This cross-examination included the non-profit and the investigation into

its finances. Thus, Parker cannot show that his counsel was actively

representing the interests of his other clients rather than Parker's interests.

       Parker argues that his counsel's other clients had "a philanthropic interest

in supporting an organization whose primary goal was combating human

trafficking." Thus, by representing Parker, counsel was acting against the

interest of his clients.
No. 73667-1-1/6



       This argument conflicts with both this record and the law. Counsel

expressly stated that he advised the other clients against further donations to the

nonprofit at issue. Even if we assume that counsel's clients had a general

interest in preventing human trafficking, this fails to meet the requirements for an

actual conflict of interest under RPC 1.7. Thus, Parker cannot show that his

counsel's representation was materially limited by his other clients' interests.

                                Witness Against Client

       Parker also argues that his counsel had a conflict of interest because he

could have been called as a witness against Parker. Because this record shows

otherwise, we disagree.

       Under RPC 3.7, "A lawyer shall not act as advocate at a trial in which the

lawyer is likely to be a necessary witness." The State may call the defense

counsel as a witness only if "counsel's testimony is both necessary and

unobtainable from other sources."10

       Here, there was no conflict of interest. Parker's counsel was not likely to

be a necessary witness at this criminal trial because the State expressly chose

not to call him as a witness.


       The alleged conflict of interest rose from Parker's purported witness

tampering. The State discovered that Parker had mailed someone on the

defense's witness list letters instructing him on what to testify to. The State

decided to call this witness in its case-in-chief to introduce these letters.




       10 Regan, 143 Wn. App at 430.
No. 73667-1-1/7


       Parker's counsel moved to withdraw, stating that there was "a remote

chance" he would be called as a witness against Parker. He indicated that his

private investigator had spoken with this witness and written a report. But

counsel had not personally spoken with the witness.

       In response, the State stated on the record that it did not plan to call either

Parker's counsel or his private investigator as witnesses. It noted that it planned

to call only the witness to whom Parker sent the letters. The trial court denied

the motion.


       Nothing in this record shows that the State ever changed its position about

calling defense counsel as a witness at trial. Thus, Parker's counsel was not

likely to be a necessary witness and never was, in fact, a witness against his

client. There was simply no actual conflict of interest.

       Additionally, even if the State had wished to call Parker's counsel as a

witness, it would have been unable to do so. To call him as a witness, the State

would have needed to prove that his testimony was both necessary and

otherwise unobtainable. Here, the State presented the testimony of the witness

who had received the letters. Thus, Parker's counsel's testimony would not have

been either necessary or otherwise unobtainable.

       Parker argues that his counsel was either an "unwitting accomplice" and

"critical witness," or an "actual accomplice" to the witness tampering. But both

claims are incorrect. As explained previously, counsel was not a necessary

witness. He was not a witness at all.




                                              7
No. 73667-1-1/8


       Additionally, nothing in the record indicates Parker's counsel was actually

involved, or alleged to be actually involved, with the witness tampering. To the

contrary, the State noted that it "ha[d] no concerns about [Parker's counsel] being

involved in any of this." Parker fails to point to anything in this record to suggest

otherwise.


                           FIREARM ENHANCEMENTS


       Parker also argues that the court erred when it added firearm

enhancements to his sentences for human trafficking and promoting prostitution.

Because there was a nexus between the firearm and the crimes, we disagree.

       RCW 9.94A.533(3) imposes a sentencing enhancement if the defendant

commits certain crimes while armed with a firearm. A person is "armed" if the

weapon is readily accessible and easily available for use, and there is a nexus

between the defendant, the crime, and the weapon.11

       Whether the defendant was armed is "'a mixed question of law and

fact.'"12 Whether the evidence for a firearm enhancement is sufficient is a legal

question reviewed de novo.13

       For example, in State v. Easterlin, officers found the defendant with a gun

on his lap and a controlled substance on his person.14 In that case, there was a



       11 State v. Easterlin, 159 Wn.2d 203, 206, 149 P.3d 366 (2006).

       12 State v. Schelin. 147 Wn.2d 562, 565, 55 P.3d 632 (2002) (quoting
State v. Mills, 80 Wn. App. 231, 234-35, 907 P.2d 316 (1995)).

       13 Id, at 566.

       14 159 Wn.2d 203, 206, 149 P.3d 366 (2006).


                                              8
No. 73667-1-1/9



sufficient nexus because a jury could find that he was armed to protect the

controlled substance.15

       In State v. Johnson, on the other hand, this court concluded that there was

no sufficient nexus.16 In that case, the defendant was in a bedroom when

officers knocked on the door to his apartment.17 When officers entered, they

found him in the hallway.18 The officers later discovered controlled substances in

a bedroom and a gun in the compartment of a coffee table in the living room.19

This court held that because Johnson could not obtain access to the gun, he was

not armed at the time.20

                                Human Trafficking

       Parker first argues that there was no nexus between the crime of human

trafficking and the firearm. He is wrong.

       Under RCW 9A.40.100, a person commits human trafficking by:

       (ii) Benefitting] financially or by receiving anything of value from
       participation in a venture that has engaged in [recruiting or
       transporting a person, knowing that force will be used to cause the
       person to engage in a commercial sex act]; and




       15 id, at 210.

       16 94 Wn. App. 882, 974 P.2d 855 (1999).

       17 jd, at 888.

       18 jd, at 887.

       19 Id, at 887-88.

       20 jd, at 894.

                                            9
No. 73667-1-1/10



       [The venture] [i]nvolve[s] committing or attempting to commit
       kidnapping . . . [21]

       Here, there was a nexus between the crime, the firearm, and the

defendant. Parker was charged under this prong, subsection (ii), of the human

trafficking statute, because the trafficking involved kidnapping J.H.

       Parker used the firearm during this kidnapping. J.H. testified that Parker

assaulted her and ordered her to leave the building she was in. J.H. complied,

and Parker took her back to their residence. At their residence, Parker continued

to assault her. During the assault, Parker pointed the gun at J.H.'s head and

asked her if she wanted to die.


       Thus, Parker used the gun during J.H.'s kidnapping. Because Parker's

human trafficking charge was based on J.H.'s kidnapping, there is a sufficient

nexus to the firearm enhancement.

                               Promoting Prostitution

       Parker also argues that the promoting prostitution charge lacked a

sufficient nexus to a firearm enhancement. He is wrong again.

Under RCW 9A.88.070,

       (1) A person is guilty of promoting prostitution in the first degree if
       he or she knowingly advances prostitution:

       (a) By compelling a person by threat or force to engage in
       prostitution or profits from prostitution which results from
       such threat or force.[22]




       21 (Emphasis added.)

       22 Id.


                                              10
No. 73667-1-1/11



       Here, the morning after Parker assaulted J.H. with the firearm, he woke

her up and told her that she "needed to work and make some money and put

some money in his pocket." J.H., who was "weak and exhausted and in pain,"

"didn't fight [Parker's suggestion]."

       Accordingly, the use of the firearm was part of the force or threat of force

Parker used to compel J.H. to engage in prostitution. Thus, there was a

sufficient nexus to this charge.

       Parker argues that there was no nexus because he used the firearm only

"to commit the separate offense of second degree assault." But this argument

ignores the fact that the second degree assault was part of the force or threat of

force that established the promoting prostitution charge.

       Parker also argues that his case is analogous to Johnson. But in

Johnson, the defendant never had access to the gun and did not use it, unlike

this case. The gun was merely found in his apartment.23

       Here, the record shows that Parker used the gun to assault J.H. as part of

the conduct that formed the basis for the promoting prostitution and human

trafficking charges. Thus, Johnson is not analogous.

            STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

       Parker raises multiple arguments in his statement of additional grounds for

review. None warrants relief.




       23 Johnson. 94 Wn. App at 887-88.

                                             11
No. 73667-1-1/12


                                Sufficiency of Evidence

       Parker first argues that insufficient evidence supported several charges

against him.24 We conclude that sufficient evidence supported each charge.

       Evidence is sufficient when any rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt.25 When considering a

sufficiency challenge, we defer to the jury's determination as to the weight and

credibility of the evidence.26 "In claiming insufficient evidence, the defendant

necessarily admits the truth of the State's evidence and all reasonable inferences

that can be drawn from it."27

                                       Burglary

       Parker first argues that the State failed to prove one element of burglary—

unlawfully entering or remaining in a building.28 He argues that he received

permission to enter the building, because an occupant opened the door to let him

enter. This argument is unpersuasive.

       Jennifer Prerost testified that she was in a house with J.H. when Parker

came to the house and began banging on the door. While screaming outside, he

threatened to kick in the door, telling Prerost to open the door for him. Parker


       24 Pro Se Supplement Brief Pursuant to RAP 10.10 Statement of
Additional Grounds at 7-19.

       25 State v. Green. 94 Wn.2d 216, 221-22, 616 P.2d 628 (1980).

       26 State v. Thomas. 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004).

       27 State v. Homan. 181 Wn.2d 102, 106, 330 P.3d 182 (2014).

       28 Pro Se Supplement Brief Pursuant to RAP 10.10 Statement of
Additional Grounds at 8-9.


                                             12
No. 73667-1-1/13


also told Prerost that she "kn[e]w how he is" and warned her not to "play with

him."


        Prerost eventually opened the door. But from this testimony, the jury

could have found that Prerost opened the door because of Parker's threats and

that she did not willingly invite him into the house. This is supported by the fact

that Prerost testified that she did not welcome Parker into the house and that he

did not have her permission to be there. In short, this credibility determination by
the jury is not reviewable by this court. Thus, sufficient evidence proves that

Parker unlawfully entered or remained in the house.

                                First Degree Kidnapping

          Parker also argues that insufficient evidence supports his conviction for

first degree kidnapping. Specifically, he argues that he did not abduct J.H.

because she willingly left the house with him. This argument is contrary to the

record.

          Prerost testified that J.H. "wanted to leave [Parker]." When Parker arrived

at the house where Prerost was with J.H., J.H. begged her not to let him in. J.H.

was "scared and panicked" and ran to hide in a bedroom. After Parker entered

the house, he kicked down the bedroom door. Prerost could hear J.H. crying and

Parker hitting her. She then saw Parker "pushing [J.H.] towards the door," push

her into the back seat of his car, and "spe[e]d off."

          With this testimony, the jury could have found that J.H. did not willingly

leave with Parker. Rather, she did so because of the use of force or threatened




                                                13
No. 73667-1-1/14



force. Again, we do not review this credibility determination by the jury. The

evidence was sufficient to support the conviction of first degree kidnapping.

                               Second Degree Assault

       Parker next argues that insufficient evidence supports one count of

second degree assault.29 That count of assault was based on the intent to

commit a felony, namely unlawful imprisonment.

       Parker argues that the State failed to prove this crime because the jury

instruction for this charge stated that the assault occurred "on or about December

13, 2012 through January 20, 2013." Parker argues that under this instruction,

the State had to show that he imprisoned J.H. for the duration of the 37 days. He

is wrong again.

       Here, the State identified a specific instance during that range where

Parker assaulted J.H. and forced her to stay in her room. The State was not

required to prove that either the assault, or the false imprisonment it was

intended to achieve, lasted for the duration of the "on or about" period.

                          Unlawful Possession of a Firearm


       Parker also argues that insufficient evidence supports his conviction for

unlawful possession of a firearm. Specifically, he argues that the State did not

prove that he constructively possessed the firearm.30 The record shows

otherwise.




       29 Pro Se Supplement Brief Pursuant to RAP 10.10 Statement of
Additional Grounds at 11-12.


       30 ]d, at 12-15.
                                            14
No. 73667-1-1/15


       A person constructively possesses something "that is not in his or her

physical custody but is still within his or her 'dominion and control.'"31 One factor

courts consider is whether a person had dominion and control over the premises

where the contraband was found.32

       Here, the State presented sufficient evidence for the jury to find beyond a

reasonable doubt that Parker constructively possessed the firearm. Police found

the firearm in the house where Parker lived. Additionally, J.H. testified that

Parker instructed her to move the firearm from under his bed to the garage,

which she did.

       Here, the fact that officers found the firearm in Parker's house, and that

J.H. moved the firearm at Parker's request, show that he had dominion and

control over the firearm. Thus, the State proved that he constructively possessed

the firearm.

                                 Witness Tampering

       Next, Parker argues that insufficient evidence supported one charge of

witness tampering.33 Specifically, he argues that he did not tell Prerost to change

her testimony.

       But the record provides evidence from which the jury could find that

Parker asked Prerost to change her testimony. The State introduced a recorded


       31 State v. Davis. 182 Wn.2d 222, 227, 340 P.3d 820 (2014) (quoting State
v. Callahan. 77 Wn.2d 27, 29, 459 P.2d 400 (1969)).

       32 State v. Tadeo-Mares, 86 Wn. App. 813, 816, 939 P.2d 220 (1997).

       33 Pro Se Supplement Brief Pursuant to RAP 10.10 Statement of
Additional Grounds at 15-17.


                                             15
No. 73667-1-1/16


jail call from Parker to Prerost. In the call, Parker never directly asks Prerost to

lie or change her testimony. But the jury could have inferred that Parker was

attempting to instruct Prerost on how to testify.

       Parker stated that he learned Prerost had said that she had witnessed his

assault of J.H. Parker told Prerost that she needed to tell the truth and say that

none of that had happened.

       Later, when Prerost said that she had left the house and "wasn't even

nowhere around" at the time of the assault, Parker replied "I don't know." When

Prerost reiterated that she had left and wasn't there, Parker replied "Yeah. You

just have—you was there. Nothing happened." He continued "You know I didn't

do that. You was there with us."

       At trial, Prerost testified that she witnessed Parker break down the door,

assault J.H., and push her into his car. Thus, although Parker told Prerost to tell

"the truth" and say that nothing happened, the jury could have inferred that

Parker was instructing Prerost to lie.

       Similarly, the fact that Prerost stated that she wasn't present, and Parker

stated that she was, allowed the jury to find that Parker was instructing Prerost to

say that she was present.

       Thus, sufficient evidence supported this witness tampering charge.

                   Promoting Prostitution and Human Trafficking

       Parker also argues that insufficient evidence supports his convictions of

promoting prostitution and human trafficking. Specifically, Parker argues that the
court should have suppressed evidence obtained from allegedly warrantless


                                              16
No. 73667-1-1/17



searches of J.H.'s cell phones. Parker relies on evidence outside the record on

appeal to make this argument. But he raises the same argument in his personal

restraint petition. Accordingly, we do not consider this argument any further for

purposes of the appeal and address it in the context of his personal restraint

petition.

                            Ineffective Assistance of Counsel

        Parker also argues that his counsel provided ineffective assistance by

failing to move to suppress evidence found during allegedly warrantless searches

of J.H.'s cell phones.34 Because he fails to show that counsel's performance was

deficient at the time of trial, we disagree.

       The defendant bears the burden of proving ineffective assistance of

counsel.35 "[T]he defendant must show that (1) counsel's representation was

deficient, that is, it fell below an objective standard of reasonableness and (2)

there was prejudice, measured as a reasonable probability that the result of the

proceeding would have been different."36

        Judicial scrutiny of counsel's performance is "highly deferential."37 We

make every effort "to eliminate the distorting effects of hindsight, to reconstruct




        34 jd, at 26-29.

        35 State v. Humphries. 181 Wn.2d 708, 719, 336 P.3d 1121 (2014).

        36 jd, at 719-20.

        37 Strickland. 466 U.S. at 689.


                                               17
No. 73667-1-1/18


the circumstances of counsel's challenged conduct, and to evaluate the conduct

from counsel's perspective at the time."38

       Here, even assuming officers unlawfully searched J.H.'s cell phones,

counsel was not ineffective for failing to move to suppress this evidence. Parker

relies on the state supreme court's February 2014 decision in State v. Hinton to

argue that he had standing to move to suppress evidence of his messages found

in the search of another's cell phone.39 But his trial was in November 2013, prior

to the supreme court's decision.

       At the time of his trial, Division Two of this court's June 26, 2012 decision

in that case was still good law.40 And that decision supported the conclusion that

Parker lacked standing to challenge the search.41 Thus, counsel's decision not

to move to suppress this evidence was objectively reasonable.

       Without a showing of this first prong of the test, there is no need to reach

the second prong—the question of prejudice.

                             Prosecutorial Misconduct

       Parker also argues that the prosecutor committed misconduct by

knowingly eliciting false testimony.42 But while Parker points out some



       38 Id,

       39 179 Wn.2d 862, 319 P.3d 9 (2014).

       40 State v. Hinton. 169 Wn. App. 28, 280 P.3d 476 (2012), reVd, 179
Wn.2d 862 (2014).

       41 Id, at 35.

       42 Pro Se Supplement Brief Pursuant to RAP 10.10 Statement of
Additional Grounds for Review at 29-31.

                                             18
No. 73667-1-1/19


inconsistencies in the State's witnesses' testimony, he fails to cite anything in the

record indicating that the prosecutor knew this testimony was false. Thus, this

argument is unpersuasive.

                                   Gang Evidence

       Finally, Parker argues that the trial court abused its discretion when it

admitted evidence that he was in a gang.43 He argues that the court failed to

balance this evidence's probative value and prejudicial effect before admitting the

evidence.


       But the trial court balanced the probative value and prejudicial effect when

it ruled in limine on this issue. There is no indication in the record that this ruling

was tentative and subject to further argument during trial. Accordingly, the court

was not required to revisit the matter when Parker renewed his objection at trial.

                          PERSONAL RESTRAINT PETITION

       In his consolidated personal restraint petition, Parker challenges the

sufficiency of the charging document. He also claims his counsel was ineffective

for several reasons. Finally, he claims the search and seizure of J.H.'s cell

phones was illegal.

       "When considering a timely personal restraint petition, courts may grant

relief to a petitioner only ifthe petitioner is under an unlawful restraint, as defined

by RAP 16.4(c)."44 If the alleged error is constitutional, the petitioner must show



       43 Id, at 32-35.

      44 In re Pers. Restraint of Yates. 177Wn.2d 1, 16, 296 P.3d 872 (2013);
accord RAP 16.4(a).


                                               19
No. 73667-1-1/20


actual prejudice.45 If the alleged error is non-constitutional, the petitioner must

show "'a fundamental defect resulting in a complete miscarriage of justice.'"46

       The petitioner must make these showings by a preponderance of the

evidence.47

       When reviewing a personal restraint petition, appellate courts have three

courses of action: "(1) dismiss the petition, (2) transfer the petition to a superior

court for a full determination on the merits or a reference hearing, or (3) grant the

petition."48

        Ifthe petitioner fails to make a prima facie showing of actual prejudice or a

fundamental defect, the court should dismiss the petition.49 On the other hand, if

the petitioner meets his burden to show actual prejudice or a fundamental defect,

the court should grant the petition.50 The court should transfer the petition to the

superior court if "the petitioner makes the required prima facie showing 'but the

merits of the contentions cannot be determined solely on the record.'"51




        45 Id, at 17.

        46 Id, (quoting In re Pers. Restraint of Elmore. 162 Wn.2d 236, 251, 172
P.3d 335 (2007)).

        47 jd.

        48 Id,

        49 Id,

        50 id, at 18.

        51 jd, (quoting Hews v. Evans. 99 Wn.2d 80, 88, 660 P.2d 263 (1983)).

                                              20
No. 73667-1-1/21


       To rely on allegations outside the existing record, "the petitioner must

demonstrate that he has competent, admissible evidence to establish the facts

that entitle him to relief."52 If this evidence relies on others' knowledge, the

petitioner can use affidavits or other corroborating evidence as to what those

witnesses would testify.53

       But "[t]his does not mean that every set of allegations which is not

meritless on its face entitles a petitioner to a reference hearing. Bald assertions

and conclusory allegations will not support the holding of a hearing."54 Instead,

the petitioner must state facts with "particularity."55

        Here, with one exception, Parker fails to make a prima facie showing that

he is entitled to relief.

                                 Charging Documents

        Parker first argues that he is entitled to relief because his charging

documents were constitutionally defective. We disagree.

        Both the federal and state constitutions give defendants the right to be

informed of the charges against them.56 The Sixth Amendment requires that "[i]n

all criminal prosecutions, the accused shall enjoy the right... to be informed of



        52 id,

        53 id,

       54 In re Pers. Restraint of Rice. 118 Wn.2d 876, 886, 828 P.2d 1086
(1992).

        55 id,

        56 State v. McCartv. 140 Wn.2d 420, 425, 998 P.2d 296 (2000).


                                               21
No. 73667-1-1/22


the nature and cause of the accusation."57 Likewise, our state constitution

provides that the accused has the right "to demand the nature and cause of the

accusation against him."58

       To be constitutional, charging documents must include "all essential

elements of a crime, statutory and nonstatutory."59 Essential elements are

'"those facts that must be proved beyond a reasonable doubt to convict a

defendant of the charged crime.'"60

       When the defendant does not challenge the charging document until after

the verdict, courts "more liberally construe[] [the document] in favor of validity."61

"Under this rule of liberal construction, even if there is an apparently missing

element, it may be able to be fairly implied from language within the charging

document."62

       To apply this rule, courts use a two-prong test: "(1) do the necessary facts

appear in any form, or by fair construction can they be found, in the charging




       57 U.S. Const, amend. VI.

       58 Const, art. I, §22.

       59 State v. Vangerpen. 125 Wn.2d 782, 787, 888 P.2d 1177(1995).

       60 State v. Zillvette. 178 Wn.2d 153, 158, 307 P.3d 712 (2013) (quoting
State v. Powell. 167 Wn.2d 672, 683, 223 P.3d 493 (2009)).

       61 State v. Kiorsvik. 117Wn.2d93, 102, 812 P.2d 86 (1991).

       62 id, at 104.

                                              22
No. 73667-1-1/23


document; and, if so, (2) can the defendant show that he or she was nonetheless

actually prejudiced by the inartful language which caused a lack of notice?"63

Under the first prong, the essential question is "whether all the words used would

reasonably apprise an accused of the elements of the crime charged."64

        The second prong looks to whether the defendant "actually received

notice of the charges he or she must have been prepared to defend against."65

"It is possible that other circumstances of the charging process can reasonably

inform the defendant in a timely manner of the nature of the charges."66

        Errors in the charging document do not necessarily create reversible error.

For example, an "[e]rror in a numerical statutory citation is not reversible error

unless it prejudiced the accused."67

        This court reviews de novo the adequacy of a charging document.68

        Here, Parker first challenges the sufficiency of his charging documents

after his conviction. Accordingly, we construe the charging documents more

liberally.

        Parker alleges that the charging documents were insufficient for two

reasons, both relating to the dates listed on the documents. First, the third


        63 id, at 105-06.

        64 id, at 109.

        65 id, at 106.

        66 id,

        67 Vangerpen. 125 Wn.2d at 787-88.

        68 State v. Johnson. 180 Wn.2d 295, 300, 325 P.3d 135 (2014).


                                             23
No. 73667-1-1/24



amended information incorrectly lists specific dates rather than date ranges. For

example, while the original information alleged that Parker committed human

trafficking "on or between November 1, 2012 and April 12, 2013," the amended

information alleges that Parker committed this crime "on or about November 1,

2012 and April 12, 2013."69 The third amended information uses "on or about"

rather than "on or between" in 10 of the 11 charges.

      Second, Parker argues that the dates listed for human trafficking and

promoting prostitution are incorrect. The amended information alleges that these

crimes occurred "on or about November 1, 2012 and April 12, 2013." But Parker

points out that J.H. was in custody from November 6, 2012 to December 6, 2012.

       In this case, the charging documents reasonably informed Parker of the

charges against him. The State is not required to allege the exact date the crime

occurred because that is not an element of the crime. RCW 10.37.050(5)

requires that a charging document set forth sufficient facts to demonstrate that

the statute of limitations has not expired. Unless time is an essential element,

the State need not plead anything more specific.

       Here, the dates in the charging documents indicated that the statute of

limitations had not expired. The fact that they mistakenly indicated two specific

dates, rather a range of dates, was not the omission of an essential element.

Thus, the charging documents were not defective.

       Moreover, Parker cannot show that the charging documents prejudiced his

defense. Most of the jury instructions contained language stating that the crimes


       69 (Emphasis added.)

                                            24
No. 73667-1-1/25


occurred "through" a pair of dates. One assault instruction stated that the crime

occurred "on or about January 1,2013 and February 2, 2013." When the jury

asked ifthis date range was also supposed to be "through," both parties agreed

that it was. Thus, Parker's counsel understood that the State charged his client

with committing crimes over a range of days, as his response to the jury's

question demonstrates.

       Parker's argument that the promoting prostitution and human trafficking

charges included the wrong date is unpersuasive. The State is not required to

allege the exact date the crime occurred. Additionally, the State's theory of the

case was that Parker began to recruit J.H. while she was in custody. Thus, it

was not inappropriate for the charging document to include J.H.'s time in

custody.

                         Ineffective Assistance of Counsel

       Parker also argues that he received ineffective assistance of counsel.
       "[I]f a personal restraint petitioner makes a successful ineffective
assistance of counsel claim, he has necessarily met his burden to show actual

and substantial prejudice."70
       Parker argues that his counsel was ineffective for three reasons. None

survives scrutiny.




       70 In re Pers. Restraint of Crace, 174 Wn.2d 835, 846-47, 280 P.3d 1102
(2012).

                                             25
No. 73667-1-1/26


         First, he argues that his counsel should have challenged the sufficiency of

the charging documents. Because the charging documents were sufficient for

the reasons we already explained in this decision, this claim is not persuasive.

         Second, Parker argues that his counsel was ineffective for failing to move

to suppress information obtained from J.H.'s cell phones. But as discussed

earlier, it was not deficient performance for counsel to conclude under then

existing law that Parker lacked standing to challenge the search of J.H.'s cell

phones.

         Finally, Parker argues that his counsel failed to properly investigate the

case. Parker relies on conclusory allegations outside the record to support this

claim.

         Parker alleges that his counsel failed to investigate his case and states

that if counsel had called certain witnesses, the jury would not have found him

guilty.71 Similarly, Parker provided affidavits and signed declarations from
potential witnesses stating that they were not called to testify but had information
helpful to Parker's case.72
         But these statements do not specify with particularity to what these

witnesses would have testified. For example, one affidavit merely says that the

witness had "valuable information."73 Another affidavit states that the witness's




         71 Personal Restraint Petition, Appendix 1-A.

         72 id, at Appendix G.

         73 id,

                                               26
No. 73667-1-1/27



testimony "could have helped [Parker's] case."74 Parker's affidavit also fails to

provide any details as to the content of these witnesses' testimony.

       Parker also fails to cite anything in the trial record that indicates to what

these witnesses would have testified.

       Thus, we conclude that Parker relies on conclusory statements, and thus

is not entitled to relief or a factual hearing.

                                  Search and Seizure


       Finally, Parker argues that the State illegally searched and seized J.H.'s

cell phones.75 For the reasons that follow, we transfer this petition to the superior

court for two things. First, the court shall appoint counsel to represent Parker for

his request for relief in the personal restraint petition. Second, the court shall

hold a reference hearing on Parker's claim that J.H.'s cell phones were illegally

searched and seized, as State v. Hinton76 impacts that analysis.

       In Hinton. the court concluded that the defendant had a privacy interest in

his text messages to another person, allowing him to challenge the warrantless

search of that person's phone.77

       On the present record and the present status of briefing, we are unable to

determine whether Parker is entitled to relief. Accordingly, we transfer the




       74
            Id.

       75 Personal Restraint Petition at 12-14; Pro Se Supplement Brief Pursuant
to RAP 10.10 Statement of Additional Grounds at 17-26.

       76 179 Wn.2d 862, 319 P.3d 9 (2014).

       77 id, at 865.
                                                  27
No. 73667-1-1/28


petition to the superior court for appointment of counsel, a reference hearing, and

findings of fact. The findings shall be transmitted to this court for further action.

       The superior court's findings of fact should include, without limitation:

       1. A specification of all evidence on J.H.'s cell phones to which
       Parker's asserted privacy interest extended;

       2. Whether such evidence was admitted at trial; and

       3. If not admitted, whether such evidence led to other evidence that
       was admitted at trial.

       4. A specification of what evidence admitted at trial, independent of
       that listed in paragraphs 1 to 3, supported Parker's convictions.

       We affirm Parker's judgment and sentence for the direct appeal. We

dismiss his personal restraint petition to the extent of all claims except for the

illegal search and seizure claim. With respect to that claim, we transfer the
petition to the superior court for appointment ofcounsel and a reference hearing
on that claim only. Thereafter, the court shall enter findings offact and transmit

them to this court for further action, all pursuant to RAP 16.12.


                                                            tirt.T
WE CONCUR:




 ^17^^) ^


                                               28